Citation Nr: 1516050	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), schizophrenia, major depressive disorder and anxiety disorder.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He is the recipient of the Combat Infantryman Badge and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction has subsequently transferred to the Reno, Nevada RO.  

Although the Veteran's claim thus far has been limited to entitlement to service connection for PTSD, the Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For this reason, his claim on the merits is considered one for service connection for an acquired psychiatric disability, as opposed to just PTSD.  Similarly, as service connection for other psychiatric disorders has been previously denied, the additional issue of whether new and material evidence has been submitted to reopen his previously-denied psychiatric claim is before the Board.  As the outcome of both issues is favorable, there is no harm in proceeding at this time.


FINDINGS OF FACT

1.  In an unappealed January 1971 decision, the Veteran's petition to reopen a previously denied claim for an acquired psychiatric disorder was denied.

2.  Evidence received since the final January 1971 RO decisions includes information that was not previously considered and relates to an unestablished fact necessary to substantiate the claim.

3.  The evidence is in equipoise as to whether the Veteran's acquired psychiatric disability, to include PTSD, schizophrenia, major depressive disorder and anxiety disorder, is related to his combat service.


CONCLUSIONS OF LAW

1.  The January 1971 RO decision denying service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.1103 (2014).

2.  New and material has been received to reopen the claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, including PTSD, schizophrenia, generalized anxiety disorder and major depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's original claim for service connection for an acquired psychiatric disability was denied in an October 1969 rating decision.  After additional evidence was associated with the record, the denial of service connection for an acquired psychiatric disability was confirmed in a January 1970 rating action.  Although the Veteran filed a notice of disagreement in April 1970, and a statement of the case was issued in May 1970, he did not perfect his appeal by submitting a timely substantive appeal (VA Form 9).  However, he subsequently submitted additional medical evidence, and the RO confirmed the prior denial of his claim in a January 1971 rating decision, which he did not appeal.  Accordingly, the January 1971 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decisions consisted of the Veteran's service treatment records (STRs) and private mental treatment records.  

Newly received evidence includes May 1983, November 2009, and November 2012 VA examination reports; Veteran's statements; and private and VA treatment records.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for an acquired psychiatric disability is reopened. 

II.  Service Connection

The Veteran asserts that his acquired psychiatric disorder is due to stressful events that he experienced during combat service in Vietnam.  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b).

Here, there is no question that the Veteran participated in combat, and the Veteran has reported multiple stressors during his Vietnam service.  The main point of contention in this case, therefore, is whether the Veteran has a current diagnosis of an acquired psychiatric disability related to his combat service.  Resolving reasonable doubt in his favor, the Board finds that he does.  In this regard, the Board has considered the November 2009 and November 2012 VA examination reports that concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Additionally, the November 2012 VA examiner found that currently diagnosed major depression was not due to service.  However, in support of this opinion, the November 2012 VA examiner notes that the Veteran "was hospitalized at a private psychiatric hospital shortly after discharge from the military and his mobilization to the Vietnam conflict," which tends to support a relationship between the Veteran's current psychiatric disability and service.  

Furthermore, C.E.M., M.D., has diagnosed the Veteran with PTSD, generalized anxiety disorder, major depressive disorder and schizophrenia, based on the Veteran's reported in-service stressors, and the Board has no reason to doubt his qualifications to do so.  Furthermore, Dr. C.E.M.'s findings are supported by a March 1970 statement, less than three years post-service and 10 years before PTSD was recognized as a diagnosis, in which R.C.G., M.D.P., diagnosed the Veteran with "severe post-traumatic neurosis" in response to the Veteran's assertions of combat-related nightmares.  In a January 2010 VA treatment record, a VA psychologist confirms that the Veteran "[h]ad a psychiatric admission after Vietnam for what was later recognized as PTSD."  

In sum, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a current diagnosis of an acquired psychiatric disability related to his combat service.  Therefore, entitlement to service connection is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, schizophrenia, major depressive disorder and anxiety disorder, is granted.



______________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


